DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on November 8, 2022.
The replacement drawings filed November 8, 2022 are hereby entered.
The amendments to the specification filed November 8, 2022 are hereby entered.
Claims 1, 5, 9, 14, 15, 17 and 20 have been amended and are hereby entered.
Claim 8 has been cancelled. Claims 10 – 12 had been cancelled previously.
Claims 2 and 15 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142 as being drawn to the nonelected species: head covering/cap, and glove, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 7, 2022.
Claims 1, 3 – 7, 9, 13, 14, and 21 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 7, 9, 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ankuda (WO0136188A1) in view of Blakely (US20180317574A1) and Hongbin (CN106433567, using the attached machine translation).
Ankuda teaches disposable surgical drapes and gowns exhibiting desirable softness, foldability, absorbency and breathability (Abstract).
As per claims 1, 9, 13 and 21 Ankuda teaches:
A non-woven fabric forming a body for a surgical gown (Column 1, Lines 6 – 11: “The present invention generally relates to new and improved disposable nonwoven laminates… as well as, to new and improved surgical drapes and gowns comprising the new and improved disposable nonwoven laminate materials.”)
The body of the surgical gown having a front torso section, a back section, and sleeve sections (Ankuda teaches a surgical gown in Fig. 10, reproduced below and described in Column 14, Lines 32 – 44. 
    PNG
    media_image1.png
    329
    550
    media_image1.png
    Greyscale
 The area indicated by 114 is interpreted as the front torso section. The area indicated by 116 is interpreted as the back section. The areas indicated by 120 and 122 are interpreted as the sleeve sections.)
Said body defining an interior surface and an exterior surface (As the surgical gown includes an adhesive, indicated by 124 and a tie, indicated by 126 to secure to the adhesive, it will naturally follow that when the gown is worn it will have an interior surface and exterior surface as claimed.)
Wherein the non-woven fabric comprising a spunbond and meltblown fabric, a spunbond-meltblown-spunbond fabric or is formed of a laminated synthetic fabric web (Column 3, Lines 28 – 31: “The nonwoven webs may be … spunbonded-melt blown-spunbonded (SMS) nonwoven types.”)
Ankuda does not teach:
Wherein the interior surface includes a phase change cooling agent deposited on at least a portion thereof
Wherein the phase change cooling agent includes a binder, a surfactant and plural microcapsules of a phase change material
The phase change material having a melting point no greater than 32°C
Wherein the phase change cooling agent comprises microcapsules encapsulating a C18 wax
Wherein the phase change cooling agent is rotogravure printed onto the non-woven fabric or onto a backing sheet that is attached to the non-woven fabric
Blakely teaches a textile substrate with a thermal regulation composition applied to the surface to form a coated textile substrate (Abstract). The textile substrate may be a non-woven fabric ([0014]). The goal of the textile is to cool the increase temperature of the user ([0004]). The coating includes a phase change material ([0005]), where the melting point is less than 40°C ([0022]), other additives such as surfactants ([0028]), and a binder ([0026]).  The phase change materials are encapsulated in a polymer shell with a diameter of 1 to 500 µm ([0023]) and consist of a paraffin linear chain hydrocarbon having 15 – 20 carbon atoms ([0022]). The resulting coating is disposed on the inner substrate surface ([0034]) via rotogravure printing ([0027]). Figure 7A shows an embodiment where the coating is provided on the entirety of the inner surface, including adjacent at least one of a wearer’s trunk, neck, and underarms as required by claim 13. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thermal regulating coating of Blakely including a binder, surfactant in the amount claimed, and a phase change material having a melting point with the range claimed and a C18 wax as claimed onto the gown of Ankuda, motivated by the desire to produce a garment that can cool the increase temperature of the user ([0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotogravure the coating because Blakely teaches it is a suitable method of applying the coating ([0027]). 
Regarding the limitation that the phase change cooling agent is combined into a paste with an amount of surfactant between 0.5 and 20 wt% as set forth in claims 14 and 21, Blakely teaches that the phase change material contains surfactants ([0028]). The binder and solvent are present in an amount of 80 wt% ([0028]), meaning that the surfactant would be present in an amount less than 20 wt%, as required by the claim. Furthermore, Examiner notes that the paste appears to be an intermediate product in the application of the coating and therefore is not required to be taught by the prior art, as the resulting structure, i.e. after the paste solidifies, appears to be the same.
The prior art combination teaches that the phase change material is encapsulated in a polymeric shell (Blakely, [0023]). The prior art combination does not specifically teach:
Wherein the phase change cooling agent comprises microcapsules having a hydrophilic wall material, namely a polyacrylate wall portion 
Hongbin teaches a microcapsule comprising a paraffin phase change material (Page 1, Paragraph 1), which is similar to the phase change material of the prior art combination. Hongbin teaches that the wall material comprises two acrylate layers (Page 2, Paragraph 3 – Page 3, Paragraph 5). Hongbin teaches that the resulting microcapsules have improved strength, toughness and stability (Page 3, Paragraph 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the polymeric shell of the prior art combination to be a two-layered acrylate, which reads on the claimed hydrophilic polyacrylate wall, motivated by the desire to predictably produce paraffin microcapsule phase change materials with improved strength, toughness and stability (Page 3, Paragraph 9).
As per claims 3 and 4, as Blakely teaches that the coating is applied to the substrate via a printing process ([0027]), it would naturally follow that is it disposed directly as required by claim 3. As the substrate is a nonwoven web, and there is no layer between the coating and the substrate, it would naturally follow that the coating would fall below the surface of the substrate in the pores formed in the nonwoven, and the material would be disposed within as required by claim 4. Additionally, Blakely teaches a calendaring process that can integrate the thermal regulating membrane into the substrate, as the rollers apply heat and pressure to the substrate and urge a portion of the membrane below the substrate surface ([0034]). 
As per claims 5 – 7, Ankuda teaches:
A backing sheet attached to the non-woven fabric that comprises the body of the gown, wherein the backing sheet is a non-woven fabric sheet (In Fig. 4, as described in (Page 17, Lines 3 – 14), Ankuda teaches an alternative embodiment wherein two nonwoven layers are attached to each other. In this case, the second nonwoven web is interpreted as the claimed backing sheet.)
Ankuda does not teach:
Wherein the phase change agent is disposed on the backing sheet
Wherein at least a portion of the microencapsulated phase change material is disposed within said non-woven fabric sheet
Blakely teaches that the coating is applied to the substrate via a printing process ([0027]). In the case where the second non-woven layer is the substrate, the coating of Blakely is interpreted as being “disposed” as claimed. As the substrate is a nonwoven web, and there is no layer between the coating and the substrate, it would naturally follow that the coating would fall below the surface of the substrate in the pores formed in the nonwoven, and the material would be disposed within as required by claim 7. Additionally, Blakely teaches a calendaring process that can integrate the thermal regulating membrane into the substrate, as the rollers apply heat and pressure to the substrate and urge a portion of the membrane below the substrate surface ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the phase change coating via the process taught by Blakely resulting in a portion of the microencapsulated phase change material disposed within the non-woven fabric sheet as claimed, motivated by the desire to predictably produce a coating with an integrated coating ([0034]).
As per claim 14, Ankuda teaches:
A non-woven fabric forming a body for a surgical gown (Column 1, Lines 6 – 11: “The present invention generally relates to new and improved disposable nonwoven laminates… as well as, to new and improved surgical drapes and gowns comprising the new and improved disposable nonwoven laminate materials.”)
The body of the surgical gown having a front torso section, a back section, and sleeve sections (Ankuda teaches a surgical gown in Fig. 10, reproduced below and described in Column 14, Lines 32 – 44. 
    PNG
    media_image1.png
    329
    550
    media_image1.png
    Greyscale
 The area indicated by 114 is interpreted as the front torso section. The area indicated by 116 is interpreted as the back section. The areas indicated by 120 and 122 are interpreted as the sleeve sections.) 
Said body defining an interior surface and an exterior surface (As the surgical gown includes an adhesive, indicated by 124 and a tie, indicated by 126 to secure to the adhesive, it will naturally follow that when the gown is worn it will have an interior surface and exterior surface as claimed.)
Wherein the non-woven fabric comprises a spunbond and meltblown fabric, a spunbond-meltblown-spunbond fabric, or is formed of a laminated synthetic fabric web (Column 3, Lines 28 – 31: “The nonwoven webs may be … spunbonded-melt blown-spunbonded (SMS) nonwoven types.”)
Ankuda does not teach:
A cooling agent printed onto the interior surface
Wherein the cooling agent includes a binder, a surfactant, and plural microcapsules of a phase change material
The phase change material having a melting point no greater than 32°C
Wherein the cooling agent is pattern printed via a rotogravure printer
Wherein the cooling agent is combined into a paste and the surfactant is present in an amount ranging from 0.5 to 20% by total weight of the paste
Blakely teaches a textile substrate with a thermal regulation composition applied to the surface to form a coated textile substrate (Abstract). The textile substrate may be a non-woven fabric ([0014]). The goal of the textile is to cool the increase temperature of the user ([0004]). The coating includes a phase change material ([0005]), where the melting point is less than 40°C ([0022]), other additives such as surfactants ([0028]), and a binder ([0026]). The phase change materials are encapsulated in a polymer shell with a diameter of 1 to 500 µm ([0023]). This coating is disposed on the inner substrate surface ([0034]) and is applied via a rotogravure printer ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thermal regulating coating of Blakely onto the gown of Ankuda, motivated by the desire to produce a garment that can cool the increase temperature of the user ([0004]).
Regarding the limitation that the phase change cooling agent is combined into a paste with an amount of surfactant between 0.5 and 20 wt%, Blakely teaches that the phase change material contains surfactants ([0028]). The binder and solvent are present in an amount of 80 wt% ([0028]), meaning that the surfactant would be present in an amount less than 20 wt%, as required by the claim. Furthermore, Examiner notes that the paste appears to be an intermediate product in the application of the coating and therefore is not required to be taught by the prior art, as the resulting structure, i.e. after the paste solidifies, appears to be the same.
The prior art combination teaches that the phase change material is encapsulated in a polymeric shell (Blakely, [0023]). The prior art combination does not specifically teach:
Wherein the phase change cooling agent comprises microcapsules having a hydrophilic wall material, namely a polyacrylate wall portion 
Hongbin teaches a microcapsule comprising a paraffin phase change material (Page 1, Paragraph 1), which is similar to the phase change material of the prior art combination. Hongbin teaches that the wall material comprises two acrylate layers (Page 2, Paragraph 3 – Page 3, Paragraph 5). Hongbin teaches that the resulting microcapsules have improved strength, toughness and stability (Page 3, Paragraph 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the polymeric shell of the prior art combination to be a two-layered acrylate, which reads on the claimed hydrophilic polyacrylate wall, motivated by the desire to predictably produce paraffin microcapsule phase change materials with improved strength, toughness and stability (Page 3, Paragraph 9).

Response to Amendments
Applicant’s amendments to the drawings, filed November 8, 2022, caused the withdrawal of the objection to the drawings as set forth in the office action filed August 10, 2022.
Applicant’s amendments to the claims filed November 8, 2022, caused the withdrawal of the rejection of claims 1, 3 – 9, 13 and 21 under 35 U.S.C. 112(b) as indefinite as set forth in the office action filed August 10, 2022.

Response to Arguments
Applicant's arguments filed November 8, 2022, have been fully considered but they are not persuasive.
Applicant argues that the prior art combination does not teach wherein the phase change cooling agent comprising microcapsules having a polyacrylate wall portion encapsulating a C18 wax. Examiner respectfully disagrees. As shown in paragraph 26 of the office action filed August 10, 2022, Blakely teaches that the phase change materials are encapsulated with a paraffin linear chain hydrocarbon having 15 – 20 carbon atoms ([0022]). Therefore, it would have been obvious to one of ordinary skill in the art to select a C18 wax as claimed.
Applicant argues that the prior art combination does not teach the specific amount of surfactant claimed. Examiner respectfully disagrees. Blakely teaches that the phase change material contains surfactants ([0028]), wherein he binder and solvent are present in an amount of 80 wt% ([0028]), meaning that the surfactant would be present in an amount less than 20 wt%. Examiner notes that the paste appears to be an intermediate product in the application and is therefore not required to be taught by the prior art as the resulting structure, i.e. after the past solidifies, appears to be the same and the amount of surfactant in the resulting structure is not claimed. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789